CLIFFORD, Circuit Justice.
Reference is
made by the defendant to the cases of Brown v. Duchesne [Case No. 2,004], and Id., 19 How. [60 U. S.] 183; but these cases do not apply where, as in this instance, the vessel where the act of infringement took place was American. Were it to be held that in cases like the present the plaintiff is not entitled to recover, patents for improvements in the tackle and machinery of vessels, or in their construction, would be valueless. The patent laws of the United States afford no protection to inventions beyond or outside of the jurisdiction of the United States; but this jurisdiction extends to the decks of American vessels on the high seas, as much as it does to all the territory of the country, and for many purposes is even more exclusive.
The motion for a new trial is entirely without merit, as the evidence shows that the plaintiff is clearly entitled to recover. Motion overruled. Judgment on the verdict.